DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 14, 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 7574074).
Claim 1; 
Huang teaches a leaning vehicle (Fig. 1) turning in a leaning posture comprising: a leaning frame structure 10 that, with respect to a left-right direction of the leaning vehicle, leans left during a left turn, and leans right during a right turn, (-vehicle considered capable to turn with leaning inputs) and is made of a material containing fiber-reinforced resin (Col. 2, Lines 17-18); and a leaning frame structure damage notification unit (Col. 2, Lines 20-24) that, when the leaning frame structure receives an impact caused by a fall of the leaning vehicle in a left direction or a right direction (-vehicle considered susceptible to fall damage), and only in either one of a case where the impact causes damage to an outer surface of the leaning frame structure, thereby causing damage to a non-visible part of the leaning frame structure (Col. 2, Lines 8 – 32), or a case where the impact causes damage to a non-visible part of the leaning frame structure without damage caused to the outer surface of the leaning frame structure, makes a notification of the damage (Col. 2, Lines 8 – 32). 

Huang does not explicitly teach a condition in which the vehicle would be under circumstances of external fall damage. Huang also teaches that any internal damage will be displayed independent of external damage. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have the vehicle of Huang display signs of internal damage even if there is no external damage. Also see Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016). In particular, the structure of Huang is capable of displaying internal damage even if there is no external damage. 
Claim 2;
Huang teaches wherein the leaning frame structure damage notification unit has a leaning frame structure damage detection unit that (- reflectometry considered capable in notifying and detecting damage through testing-), when the damage is caused to the non-visible part of the leaning frame structure, electrically detects the damage (-reflectometer considered electrical component to detect damage-).
Claim 3;
Huang teaches the leaning frame structure damage detection unit detects the damage that has been caused to the non-visible part between two points in the leaning frame structure as viewed in the left-right direction. (Fig. 1 – frame considered three dimensional and capable in determining damage between two points)
Claim 6 & 7; 
Huang teaches the leaning frame structure damage detection unit includes: a fiber optic cable (Fig. 2) that has a tensile strength lower than a tensile strength of resin in the fiber-reinforced resin (Col. 2, Lines 17-28), and is provided to the leaning frame structure (Fig. 2); and 3Application No.: 16/428,043Docket No.: PATR-118CIPa leaning frame structure damage detection control unit (-reflectometry) that detects a break in the fiber optic cable between two points in the leaning frame structure as viewed in the left-right direction. (Fig. 1 – frame considered three dimensional and capable in determining damage between two points) Although Huang does not explicitly teach a fiber optic cable with a lower tensile strength than that of the material, Huang does teach an optical fiber comprising a predetermined diameter  which is considered as essential to determining the tensile strength of a material (Stress = Force/Cross-Sectional Area). It would have been obvious to one of ordinary skill to optimize the diameter of an optical cable to break at an applied stress before that of the matrix structure. 
Claim 16;
Huang teaches the detection unit indirectly detects the impact that is received by the leaning frame structure and causes the damage to the non-visible part without damaging a part in a visible range. (-reflectometry considered to indirectly detect internal frame damage in conjunction with fiber optics)
Claim 17-19;
Huang teaches the fiber-reinforced resin is carbon-fiber-reinforced resin made by reinforcing resin with carbon fibers. (Col. 1, Lines 28-33)

Claims 4 & 5 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 7574074) as applied to claim 2 above, and further in view of Masao (JP2008227348 – English translation of description provided).
Huang teaches the leaning frame structure damage detection unit (Fig. 1), a leaning frame structure made of fiber-reinforced resin; and a leaning frame structure damage detection control unit  (-reflectometry) between two points in the leaning frame structure as viewed in the left-right direction. Huang does not teach, within the embodiments of Fig. 1 & 2, an electric wire that has a tensile strength lower than a tensile strength of resin in the fiber-reinforced resin, and is provided to the leaning frame structure; and a leaning frame structure damage detection control unit that detects a break in the electric wire between two points in the leaning frame structure as viewed in the left-right direction.
Huang teaches the leaning frame structure damage detection unit includes: an electric wire and is provided to the leaning frame structure; (Col. 1, Lines 45-55 – metallic wire capable in predicting cracks) and a leaning frame structure damage detection control unit (Col. 1, Lines 55-56) that detects a break (-twisted or weakened wire susceptible to breakage) in the electric wire between two points in the leaning frame structure as viewed in the left-right direction. (Fig. 1 – frame considered three dimensional and capable in determining damage between two points). Huang does not explicitly teach that the electric wire has a tensile strength lower than a tensile strength of resin in the fiber-reinforced resin.
Masao teaches an electric wire that has a tensile strength lower than a tensile strength of resin in the fiber-reinforced resin. (¶0005) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a wire integrated detection system as taught by Haung, in combination with an integrated wire with a lower tensile strength as taught by Masao, to provide for a detection system alternative to the detection system of Huang in the embodiment of Figures 1-2, to allow for the detection of weakening. (Masao, ¶0005, “wire material …. integrated with a resin may cause breakage due to fatigue of the resin…”)  

Claims 8 & 9 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 7574074) as applied to claim 3 above, and further in view of Gerundt (US 20140229054).
Claims 8 & 9;
Huang teaches the leaning frame structure damage detection unit detects changes between two points in the leaning frame structure as viewed in the left-right direction. (Fig. 1, Col. 2, Lines 8 – 32) Huang does not teach detection of changes in vibrations propagating.  
Gerundt teaches a leaning frame structure damage detection unit detects changes in vibration propagating between two points. (¶0015) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the vibration detection of Gerundt in place of the fiber optic detection of Huang to allow for improved vehicle safety. (Gerundt, ¶0005) 
Claims 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 7574074) as applied to claim 1 above, and further in view Matsushima (JP 2015186979). 
Claims 10-12; 
Huang teaches a leaning frame structure damage notification unit 4Application No.: 16/428,043Docket No.: PATR-118CIPincludes a state changing portion (-fiber optic cable) that, when the leaning frame structure receives the impact that causes the damage to the non-visible part of the leaning frame structure, changes a state (Col. 2, Lines 24-27 -intensity of light sensed in fiber optics considered a change of state). Huang does not teach the state changing portion changes into a predetermined state, and makes a notification of the damage that has been caused in the non-visible part based on the change to the predetermined state of the state changing portion.
Matsushima teaches the leaning frame structure damage notification unit includes a state changing portion (Fig. 5 & 6, Item 72, - Film is responsive to stress) provided as a layer (Fig. 5&6, ¶0007 – “…the film containing glass fiber…is provided on the surface of the frame member…”), that changes a state and color (¶0007, ¶0060 – film becomes whitened) of the state changing portion into a predetermined state (¶0007 - “…a predetermined value…” in which stress is applied to discolor the film), and makes a notification (¶0006 - change of color) of the damage that has been caused in the non-visible part based on the change to the predetermined state of the state changing portion.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the stress film of Matsushima with in place of fiber optic detection of Huang to allow for quick recognition of stress applied to a frame. (Matsushima, ¶0015)  	
Claim 13;
Huang teaches a state changing portion (-fiber optics) that is formed in the leaning frame structure (Fig. 1), and detects changes in a light profile when the damage is caused to the non-visible part of the leaning frame structure. 
Matsushima teaches a state changing portion that is a painted portion (¶0008, Line 2) that is formed on the leaning frame structure, and emits light (¶0012, “…the film are broken and whitened in response to the application of a stress of a predetermined value…” – film emits light in the form of changing color) when the damage is caused to the non-visible part of the leaning frame structure.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the painted film with vehicle structure of Huang to allow for quick visual recognition of stress applied to a frame. (Matsushima, ¶0015)  	
Claim 14 & 15; 
Huang teaches the detection unit that electrically detects the impact that is received by the leaning frame structure and causes the damage to the non-visible part of the leaning frame structure. (- via reflectometry) Huang does not teach a detection unit that directly detects impact.
Matsushima teaches the detection unit directly detects the impact that is received by the leaning frame structure and causes the damage to the non-visible part of the leaning frame structure. The leaning frame structure damage notification unit (Fig 7, Item 72 –film recess) includes a detection unit (Fig. 6, Item 73 – film) that directly (-stress applied to frame is directly imparted to stress notification film that changes 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the detection method of Matsushima in place of the unit of Huang to allow for quick visual recognition of stress applied to a frame. (Matsushima, ¶0015)  	
Response to Arguments
Applicant’s arguments with respect to claims 1-7, 16-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYLES HARRIS whose telephone number is (571)272-2348. The examiner can normally be reached M-F 0800-1700 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 




/M.A.H./Examiner, Art Unit 3611          


/MINNAH L SEOH/Supervisory Patent Examiner, Art Unit 3611